Citation Nr: 0603776	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-24 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1955 to May 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin. 

The veteran requested a personal hearing, but in December 
2004 he contacted his representative to cancel his request.  
Initially the veteran's claim included a claim for service 
connection for an upper back condition.  The Board finds it 
is more appropriately characterized as entitlement to service 
connection for a cervical spine disorder, as reflected on the 
title page.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back complaints and injury in service 
were shown to have been acute and transitory as no low back 
complaints or findings were noted on the physical examination 
for separation from service and clinical evaluation of the 
spine was normal. 

3.  A chronic disability of the low back, including 
degenerative joint disease was not shown in service or within 
a year of service and is not shown to be related to service 
or an event of service origin.

4.  A cervical spine disorder, including degenerative joint 
disease was not shown in service or within a year of service 
and is not shown to be related to service or an event of 
service origin. 



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service and degenerative joint disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2005).

2.  A cervical spine disorder was not incurred in or 
aggravated by service and degenerative joint disease may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
the letters dated in October 2001 and January 2002 from the 
RO to the veteran.  In this case, the veteran was informed of 
the duty to notify, the duty to assist and the duty to obtain 
records.  In July 2002 the RO advised the veteran that he was 
scheduled for a VA examination which was conducted. 

In the information provided to the veteran he was advised of 
the type of evidence which would establish the claim and he 
was afforded time to submit such evidence.  In the October 
2001 and January 2002 letters he was advised of the VA duty 
to assist to obtain evidence and what type of evidence was 
needed from him.  The veteran was provided with a copy of the 
September 2002 rating decision, the July 2003 statement of 
the case and the November 2004 supplemental statement of the 
case.  The RO reviewed his claim and advised the veteran of 
the evidence which was obtained and considered and the basis 
for denying his claims for service connection.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The letters provided to the veteran identified a 
variety of the types of evidence that he could submit to 
support his claim or that the VA would assist him in 
obtaining the evidence.  The RO requested that he provide 
sufficient information so the VA could obtain records he 
identified.  He was essentially asked to submit any evidence 
he had that supported his claim.  38 C.F.R. § 3.159(b)(1) 
(2005).  The veteran responded and submitted an August 2003 
statement from an individual who served with him to support 
his claim.  This additional statement was considered and the 
veteran was advised in the November 2004 supplemental 
statement of the case.  More over, in the statement of the 
case and supplemental statement of the case, the RO again 
notified the veteran of the VCAA and the regulations 
pertinent to his service connection claims, informed him of 
the reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board finds that VA's enhanced 
duty to notify under the VCAA has been met. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant case, the initial VCAA 
notification predated adjudication of this claim and the 
veteran's claim was considered again after he had identified 
additional evidence.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The Board notes that there does not appear to be 
any outstanding medical or other records that are relevant to 
this appeal, as the RO has made efforts to develop the record 
and the veteran was able to submit copies of his service 
medical records when in April 2000 the National Personnel 
Records Center reported that the records had been removed to 
reply to an earlier inquiry.  Additionally, private medical 
records have been submitted by the veteran and the RO 
scheduled a VA examination which was conduced in August 2002.  
While the veteran's representative argues that the medical 
examination was not sufficient and has requested another 
examination, the Board does not find that an additional 
examination is necessary.  Under the VCAA, VA is required to 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2005).  An 
additional medical examination or medical opinion is not 
necessary in this case as the information and evidence of 
record is sufficient to decide the claim.  The veteran had a 
VA examination in August 2002 specifically to consider 
whether the disabilities at issue were related to service.  
The Board finds that the medical evidence and VA examination 
of record are sufficient competent medical evidence to decide 
the claim and an additional examination is not necessary.  
See 38 C.F.R. § 3.159 (c)(4).  

The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application and by his arguments 
demonstrates he understands what is necessary to substantiate 
his claim.  Therefore, the duty to assist and duty to notify 
as contemplated by applicable provisions, including VCAA, has 
been satisfied.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  



Legal analysis 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, certain chronic diseases such as 
degenerative joint disease or arthritis may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Factual background and analysis.

The veteran is seeking service connection for a cervical 
spine and low back disorder which he relates to events in 
service in 1956.  As will be explained, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims.  

The veteran's spine was normal at the time of his entrance 
into service.  In November 1955 he was seen with complaints 
of low back pain on lifting and examination revealed 
tenderness. No specific injury was described and the 
impression was lumbar strain.  There was no reference to the 
upper back or cervical spine.  In mid February 1956 the 
veteran reported hurting his back while washing a jeep in the 
motor pool.  He reported having a backache for approximately 
one year and he had an acute attack when he bent over and 
could not straighten up.  Pain on repeated lifting and 
hoisting was noted with complaints of radiation to the left 
leg and he was referred to the orthopedic clinic.  The Chief 
of Physical Therapy reported that the veteran received 16 
treatments from February 20, 1956 to March 1, 1956 when they 
were completed and he had not returned for further treatment.  
There was no reference to the upper back or cervical spine 
and no further back complaints or findings during service or 
at the time of his March 1957 separation examination when his 
spine was reported to be normal. 

In support of his claim the veteran submitted medical records 
from the Mayo Clinic dated from December 1988 to September 
1997, from M. Neil Schaub, D.C. dated from 1988, and from St. 
Mary's Medical Center dated in 1991 and 1992.  The records 
from Dr. Schaub in 1988 show diagnoses of Lumbosacral 
sprain/strain and acute vertebral subluxation of the cervical 
spine.  The records from the Mayo Clinic show degenerative 
arthritis of the cervical facet joints and the St. Mary's 
Medical Center records showed degenerative changes of the 
cervical spine.  The reports did not include any complaints 
or reference to problems from service. 

In August 2002 the veteran was scheduled for a VA examination 
to determine whether his upper or lower back disorders were 
related to service, including the injury in 1956.  His 
records were made available and were reviewed.  X-ray 
examination revealed degenerative joint disease of the 
cervical and lumbar spine.  Upon completion of his 
examination and review the examiner noted there was no 
evidence of any cervical or thoracic type injury in service.  
The veteran was treated for lumbosacral strain in service, 
but there was no evidence of permanent disability upon his 
discharge.  The diagnoses included lumbar strain resolved and 
degenerative joint disease of the lumbar spine not caused by 
or aggravated by military service.

The veteran has stated he had back problems since service and 
in his statement received in August 2003, reported that he 
could not obtain any treatment records prior to 1988 as he 
was told those records had been destroyed after being in 
storage for five years.  He also related that he did not 
complain of back problems in service because it would have 
caused him problems with his NCOs.  He said he offered no 
complaints about his back at separation in May 1957 because 
he probably was not hurting at that particular time and also 
after returning from overseas he wanted to get out and go 
home. The veteran made no separate reference to any upper 
back or neck injury in service.  

The veteran also submitted an August 2003 statement from an 
individual who had served with him and remembered he had hurt 
his back in service in early 1956.  He remembered the veteran 
had a severe injury, received treatment was assigned light 
duty and had physical therapy. 

The veteran claims his current low back disability is related 
to his back injury in service.  The service medical records 
clearly demonstrate that he veteran was seen in service in 
November 1955 with low back complaints and was considered to 
have a lumbar strain, but no particular injury was described.  
In February 1956, the veteran was seen when he injured his 
back while bending over.  The evidence shows he received 
treatment for a short period of time and had no further 
complaints or treatment during his remaining year of service 
or when examined for separation from service in March 1957.  
Clinical evaluation of his spine at that time was reported to 
be normal.  This evidence supports a finding that the 
veteran's injury and complaints in service were acute and 
resolved without residual pathology.  Indeed, in the 
veteran's August 2003 statement he related he offered no 
complaint about his back at separation because it probably 
was not hurting him at that time and he wanted to get home.  
The Board has considered the veteran's assertion that earlier 
treatment records are not available, but must consider the 
actual evidence of record in making a determination.  The 
medical evidence submitted by the veteran to support his 
claim reflects a diagnosis of lumbosacral sprain/strain in 
1988, over 30 years after service without any reference to 
chronic back problems or connection to service.  The Board 
finds that this evidence does not support his claim.  In view 
of the extensive period of time between service and the first 
showing of a back disability, without any reference to 
service, this evidence weighs against a link to service.  A 
VA examination was also conducted to determine whether the 
veteran's current back disability was related to service.  
The examiner considered the veteran's service medical 
records, his reported history and the evidence of record.  
The examiner concluded that the veteran's lumbar strain had 
resolved and that his degenerative joint disease of the 
lumbar spine was not related to service.  The Board accords 
this medical report considerable weight against the veteran's 
claim as it included a review of the veteran's records and 
his history in conjunction with the physical examination.  

The veteran also submitted a statement from an individual who 
served with him and described his back injury in service in 
1956.  The veteran's back complaints and treatment in service 
are documented in the service medical records, but as noted 
above, the veteran's complaints were shown to have resolved 
following treatment during his remaining year of service and 
there is no competent medical evidence linking his current 
back disorder to service.  As layman, the veteran and his 
witness from service are competent to report on what they 
observe, but are not shown to have any medical expertise to 
provide a diagnosis or medical opinion.  These contentions 
and observations do not constitute medical evidence of a 
nexus between the veteran's current back disability and any 
injury or disease during service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See also Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his current back disability, to include degenerative 
joint disease, is related to service or an injury in service 
and that degenerative joint disease did not have its onset 
during service or within the one year presumptive period 
following service.  

The veteran is also seeking service connection for an upper 
back disorder which has been characterized as a cervical 
spine disorder.  While the veteran was seen with complaints 
in regard to his lower back in service, the other issue on 
appeal, there were no complaints or findings of an upper back 
or cervical spine injury or disease during service or at the 
time of his separation examination.  Indeed, a cervical spine 
disorder was not first demonstrated until 1988, many years 
after service.  While subsequent treatment records confirm a 
diagnosis of degenerative joint disease of the cervical spine 
none of the private medical records reflect any complaints or 
findings relating this disorder to service.  This evidence 
weighs against the veteran's claim.  

A VA examination was conducted in August 2002 specifically to 
determine whether the veteran had a cervical spine disorder 
that was related to service.  The examiner considered the 
veteran's complaints of constant pain and the records of 
treatment he provided, but noted there was no evidence of any 
cervical or thoracic type injury in service or any problem at 
the time of his discharge.  Indeed, the private treatment 
records the veteran provided are silent as to any neck or 
upper back injury in service or that his current cervical 
spine disorder was related to service.  The Board finds that 
a preponderance of the competent evidence is against the 
veteran's claim for service connection for his cervical spine 
disorder.  

In the absence of any cervical or upper back problems in 
service or for many years thereafter and there is no basis to 
link his current cervical spine disorder to service.  Once 
again the Board has considered the veteran's contentions, but 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, notes that he does not have any medical 
expertise. 

In reaching this conclusion, the Board acknowledges that, 
under 38 U.S.C.A. § 5107(b) (West 1991), all doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  Because the preponderance of the 
evidence is against the veteran's claim this doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).




ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a cervical spine 
disorder is denied.




____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


